Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 14/879,407, which has since issued as Patent No. 10,687,515.
	Currently, claims 1-17 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 11/16/2020 ("11-16-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-16-20 IDS is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIVESTOCK HEALTH MONITORING SYSTEM HAVING TEMPERATURE MONITORING POSITIONED THORUGH A ROTATIONAL DEVICE AND METHOD OF USE
Claim Objections
Claims 1-6 are objected to because of the following informalities:  In claim 1, please consider replacing "configured measure" in line 5 of the claim with "configured to measure."  Appropriate correction is required.
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 6,862,550 B1 to Cook et al. ("Cook").
Figs. 1 and 2 of Cook are provided to support the rejections below:

    PNG
    media_image1.png
    424
    521
    media_image1.png
    Greyscale

Regarding independent claim 1, Cook teaches an animal wellness notification system (see Figs. 1 and 2 for example), comprising:
a plurality of health monitoring devices 10s (col. 10, ln 1-11 - "The sensing device (10) is useful in the methods of the invention for measuring temperature. A sensing device (1) of the invention includes a tag represented by the number '12'. The tag (12) may comprise any of the tags known in the art which can be attached to the skin of an animal, including through the skin, folds thereof, or tissues. Examples of useful tags include ear tags, back tags and tail tags." Figs. 1 and 2 show a single sensing device 10. Example 1 described in col. 15, ln 15-43 discloses that three groups of twenty prime bulls with skin temperature from the ear of each individual animals being measured. Therefore, Cook teaches multiple sensing devices 10s.) including a health monitoring device 10, wherein the health monitoring device 10 comprises:
	(i) an attachment body 14 configured to securely engage an attachment point on an animal (col. 10, ln 22-47 - "The tag (12) incorporates at least one attachment portion (14)...Preferably, the attachment portion (14) includes a shaft (17) insertable through the ear of an animal. Where necessary backing member(s) (15) may be used to securely fasten the tag to the ear of the animal.")
	(ii) a temperature monitor 20 (col. 10, ln 38-47 - "The tag (12) incorporates at least one animal temperature sensor (20) disposed on or in the tag.") positioned through a rotation device 17 (A shaft 17 is capable being rotated along its axis even it means that the body of the tag 12 to which the shaft 17 is attached to also rotates to the same degree as if the shaft would rotate.) and configured to measure a temperature of the animal;
	(iii) a housing 12 secured to the attachment body 14;
	(iv) a first computer 22 (col. 11, ln 6-12 - "Usually, the comparison means will be a microprocessor (22) but application specific electronics could also be implemented.") disposed within the housing 12 and operably associated with the temperature monitor 20 (col. 11, ln 30-39 - "...the temperature information gathered by both sensors (18 and 20) is relayed to microprocessor (22).");
	(v) a notification device 16 (col. 11, ln 40-44 - "The microprocessor (22) is in turn in responsive communication with indicator means (16). The indicator means (16) may be selected from a broad range of currently known indicators including electronic, visual and acoustic signal generators but are not limited thereto.") is data communication with the first computer 22 configured to provide notice if the temperature of the animal goes beyond a selected threshold (col. 11, ln 45-47 - "In the case of an electronic indicator this may be a device programmed to give out a perceivable signal once a certain predetermined temperature is reached."; col. 13, ln 28-39 - "High temperature readings may also indicate infected or otherwise unhealthy animals...The tags can therefore serve the dual purpose of signalling the state of health of the animal apart from stress responses."), and 
	(vi) a wireless communication transmission system 28 (col. 12, ln 40-49 - "The antenna (28) preferably allows bi-directional data communication with the tag (12)."); and
a second computer a remote computer or a field device (col. 5, ln 58-67 - "In yet another embodiment of the present invention, the processor may be provided by way of a remote computer. In this embodiment, a device for mounting on the animal will suitably incorporate transmitters to send the measurements to the remote computer. The remote computer may be a field device which is able to sense and account for ambient temperatures and solar radiation." Alternately, a separate field device may be provided to send information relating to ambient temperature and solar radiation to a remote processor. The remote computer also receives the measurements from the measurement device provided on the animal either directly or via the field device."), wherein the second computer the remote computer or the field device receives animal information from each of the plurality of health monitoring devices 10s via wireless communication (col. 5, ln 47-57 - "The measurements may be sent to the processor by way of a transmitter..."), and wherein the animal wellness notification system simultaneously monitors multiple animals (col. 6, ln 41-48 - "...In an embodiment with a remote computer then the output of the computer may provide the identification numbers of those animals which have exceeded the threshold."; see Examples 1-3. col. 11, ln 22-29 - "The data output of the body and/or temperature sensor means (18 and 20) may also or alternately, be sent to remote evaluation means...Temperature data as well as animal identification data is transmitted to a remote processor such as a computer. In the case of tagged animals this will permit remote monitoring and checking to be performed, continuously if desired.").
Regarding claim 4, Cook teaches the notification device 16 that comprises light (col. 12, ln 9-17 - "Further visual indicator means (16) include, for example, LEDs or flashing lights.").
Regarding claim 5, Cook teaches the notification device 16 that comprises a speaker (col. 12, ln 9-17 - "Alternatively, audible alarms may be triggered.").
Regarding claim 6, Cook teaches a database in communication with the second computer the remote computer or the field device (col. 11, ln 22-29 - "The data output of the body and/or temperature sensor means (18 and 20) may also or alternately, be sent to remote evaluation means...Temperature data as well as animal identification data is transmitted to a remote processor such as a computer. In the case of tagged animals this will permit remote monitoring and checking to be performed, continuously if desired.").
wherein the database is configured to store data from the notification device 16 (presumably, the stored data would contain temperature data that triggered the indicator means (16).). 

Regarding independent claim 7, Cook teaches an animal wellness notification system (see Figs. 1 and 2 for example), comprising:
a plurality of health monitoring devices 10s (col. 10, ln 1-11 - "The sensing device (10) is useful in the methods of the invention for measuring temperature. A sensing device (1) of the invention includes a tag represented by the number '12'. The tag (12) may comprise any of the tags known in the art which can be attached to the skin of an animal, including through the skin, folds thereof, or tissues. Examples of useful tags include ear tags, back tags and tail tags." Figs. 1 and 2 show a single sensing device 10. Example 1 described in col. 15, ln 15-43 discloses that three groups of twenty prime bulls with skin temperature from the ear of each individual animals being measured. Therefore, Cook teaches multiple sensing devices 10s.) including a health monitoring device 10, wherein the health monitoring device 10 comprises:
	an attachment body 14 configured to securely engage a part on an animal (col. 10, ln 22-47 - "The tag (12) incorporates at least one attachment portion (14)...Preferably, the attachment portion (14) includes a shaft (17) insertable through the ear of an animal. Where necessary backing member(s) (15) may be used to securely fasten the tag to the ear of the animal."),
	a temperature monitor 20 (col. 10, ln 38-47 - "The tag (12) incorporates at least one animal temperature sensor (20) disposed on or in the tag.") positioned through a rotation device 17 (A shaft 17 is capable being rotated along its axis even it means that the body of the tag 12 to which the shaft 17 is attached to also rotates to the same degree as if the shaft would rotate.) and configured to interact with the part of the animal (The shaft 17 contains the temperature sensor 20 that is inserted through the ear of an animal.);
	a notification device 16 (col. 11, ln 40-44 - "The microprocessor (22) is in turn in responsive communication with indicator means (16). The indicator means (16) may be selected from a broad range of currently known indicators including electronic, visual and acoustic signal generators but are not limited thereto."), wherein the notification device 16 is configured to provide notice if a temperature reading of the animal, determined by the temperature monitor 20, goes beyond a temperature threshold (col. 11, ln 45-47 - "In the case of an electronic indicator this may be a device programmed to give out a perceivable signal once a certain predetermined temperature is reached."; col. 13, ln 28-39 - "High temperature readings may also indicate infected or otherwise unhealthy animals...The tags can therefore serve the dual purpose of signalling the state of health of the animal apart from stress responses."), and 
a computer a remote computer or a field device (col. 5, ln 58-67 - "In yet another embodiment of the present invention, the processor may be provided by way of a remote computer. In this embodiment, a device for mounting on the animal will suitably incorporate transmitters to send the measurements to the remote computer. The remote computer may be a field device which is able to sense and account for ambient temperatures and solar radiation." Alternately, a separate field device may be provided to send information relating to ambient temperature and solar radiation to a remote processor. The remote computer also receives the measurements from the measurement device provided on the animal either directly or via the field device."), wherein the computer the remote computer or the field device receives animal information from each of the plurality of health monitoring devices 10s via wireless communication (col. 5, ln 47-57 - "The measurements may be sent to the processor by way of a transmitter..."), and wherein the animal wellness notification system simultaneously monitors multiple animals (col. 6, ln 41-48 - "...In an embodiment with a remote computer then the output of the computer may provide the identification numbers of those animals which have exceeded the threshold."; see Examples 1-3. col. 11, ln 22-29 - "The data output of the body and/or temperature sensor means (18 and 20) may also or alternately, be sent to remote evaluation means...Temperature data as well as animal identification data is transmitted to a remote processor such as a computer. In the case of tagged animals this will permit remote monitoring and checking to be performed, continuously if desired.").
Regarding claim 8, Cook teaches a housing 12 secured to the attachment 
body 14.
		Regarding claim 9, Cook teaches a device computer 22 (col. 11, ln 6-12 - "Usually, the comparison means will be a microprocessor (22) but application specific electronics could also be implemented.") disposed within the housing 12 and operably associated with the temperature monitor 20 (col. 11, ln 30-39 - "...the temperature information gathered by both sensors (18 and 20) is relayed to microprocessor (22).").
Regarding claim 12, Cook teaches the notification device 16 that comprises light (col. 12, ln 9-17 - "Further visual indicator means (16) include, for example, LEDs or flashing lights.").
Regarding claim 13, Cook teaches the notification device 16 that comprises a speaker (col. 12, ln 9-17 - "Alternatively, audible alarms may be triggered.").
Regarding claim 14, Cook teaches a database in communication with the second computer the remote computer or the field device (col. 11, ln 22-29 - "The data output of the body and/or temperature sensor means (18 and 20) may also or alternately, be sent to remote evaluation means...Temperature data as well as animal identification data is transmitted to a remote processor such as a computer. In the case of tagged animals this will permit remote monitoring and checking to be performed, continuously if desired.").
wherein the database is configured to store data from the notification device 16 (presumably, the stored data would contain temperature data that triggered the indicator means (16).).


Regarding independent claim 15, Cook teaches a method to monitor the wellness of multiple animals, comprising:
selecting the multiple animals and for each animal (Example 1 described in col. 15, ln 15-43 discloses that three groups of twenty prime bulls with skin temperature from the ear of each individual animals being measured.), placing a temperature monitor 20 proximate to the animal (col. 10, ln 38-47 - "The tag (12) incorporates at least one animal temperature sensor (20) disposed on or in the tag."; col. 10, ln 1-11 - "The sensing device (10) is useful in the methods of the invention for measuring temperature. A sensing device (1) of the invention includes a tag represented by the number '12'. The tag (12) may comprise any of the tags known in the art which can be attached to the skin of an animal, including through the skin, folds thereof, or tissues. Examples of useful tags include ear tags, back tags and tail tags." Figs. 1 and 2 show a single sensing device 10.), wherein placement of the temperature monitor 20 enables the temperature monitor 20 to measure a temperature of the animal, positioning the temperature monitor 20 through a rotation device (A shaft 17 is capable being rotated along its axis even it means that the body of the tag 12 to which the shaft 17 is attached to also rotates to the same degree as if the shaft would rotate.), and determining a temperature of the animal (col. 11, ln 6-12 - "Usually, the comparison means will be a microprocessor (22) but application specific electronics could also be implemented."; col. 11, ln 30-39 - "...the temperature information gathered by both sensors (18 and 20) is relayed to microprocessor (22)."; col. 12, ln 40-49 - "The antenna (28) preferably allows bi-directional data communication with the tag (12).");
transmitting information concerning each of the multiple animals' temperature readings to a computer a remote computer or a field device (col. 5, ln 58-67 - "In yet another embodiment of the present invention, the processor may be provided by way of a remote computer. In this embodiment, a device for mounting on the animal will suitably incorporate transmitters to send the measurements to the remote computer. The remote computer may be a field device which is able to sense and account for ambient temperatures and solar radiation." Alternately, a separate field device may be provided to send information relating to ambient temperature and solar radiation to a remote processor. The remote computer also receives the measurements from the measurement device provided on the animal either directly or via the field device."; col. 5, ln 47-57 - "The measurements may be sent to the processor by way of a transmitter..."; col. 6, ln 41-48 - "...In an embodiment with a remote computer then the output of the computer may provide the identification numbers of those animals which have exceeded the threshold."; see Examples 1-3. col. 11, ln 22-29 - "The data output of the body and/or temperature sensor means (18 and 20) may also or alternately, be sent to remote evaluation means...Temperature data as well as animal identification data is transmitted to a remote processor such as a computer. In the case of tagged animals this will permit remote monitoring and checking to be performed, continuously if desired."); and
providing notification for each temperature that exceeds a determined threshold (col. 11, ln 40-44 - "The microprocessor (22) is in turn in responsive communication with indicator means (16). The indicator means (16) may be selected from a broad range of currently known indicators including electronic, visual and acoustic signal generators but are not limited thereto."; col. 11, ln 45-47 - "In the case of an electronic indicator this may be a device programmed to give out a perceivable signal once a certain predetermined temperature is reached."; col. 13, ln 28-39 - "High temperature readings may also indicate infected or otherwise unhealthy animals...The tags can therefore serve the dual purpose of signalling the state of health of the animal apart from stress responses.").
Regarding claim 16, Cook teaches the notification that is visual (col. 12, ln 9-17 - "Further visual indicator means (16) include, for example, LEDs or flashing lights.").
Regarding claim 17, Cook teaches the notification that is auditory (col. 12, ln 9-17 - "Alternatively, audible alarms may be triggered.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the Parent Patent No. 10,687,515 B2 (" '515 Parent Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1-16 of the '515 Parent Patent is at least substantially the same with that of claims 1-16 of the present application. 
	Regarding independent claim 1 of the present application, claim 1 of the '515 Parent Patent recites an animal wellness notification system, comprising (col. 4, ln 27-47):
a plurality of health monitoring devices including a health monitoring device, wherein the health monitoring device comprises: (i) an attachment body configured to securely engage an attachment point on an animal (col. 4, ln 28-42 - "(i) an attachment body configured to securely engage a first part of an animal's ear."; (ii) a temperature monitor positioned through a rotation device and configured measure a temperature of the animal (col. 4, ln 28-42- "(ii) an elongated temperature probe positioned through a rotational device and configured to extend within a second part of the animal's ear"); (iii) a housing secured to the attachment body (col. 4, ln 28-42 - "(iii) a housing secured to the attachment body"); (iv) a first computer disposed within the housing and operably associated with the temperature monitor (col. 4, ln 28-42 - "(iv) a computer disposed within the housing and operably associated with the elongated temperature probe"); (v) a notification device is data communication with the first computer configured to provide notice if the temperature of the animal goes beyond a selected threshold (col. 4, ln 28-42 - "a visual notification device or an auditory notification device in data communication with the computer configured to provide notice if an animal's temperature goes beyond a determined threshold"), and (vi) a wireless communication transmission system (col. 4, ln 28-42 - "(vi) a wireless communication transmission system"); and
a second computer (col. 4, ln 43-48 - "a portable computer"), wherein the second computer receives animal information from each of the plurality of health monitoring devices via wireless communication, and wherein the animal wellness notification system simultaneously monitors multiple animals (col. 4, ln 43-48 - "wherein the portable computer receives animal information from each of the plurality of health monitoring devices via wireless communication, and wherein the animal wellness notification system simultaneously monitors multiple animals.").
	Regarding claims 2-16 of the present application, claims 1-16 of the '515 Parent Patent is narrower or substantially the same in scope as the claims 2-16 of the present application.
	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 2; AND the pending non-obviousness-type double patenting rejection of claims 1 and 2 are successfully traversed.
Claims 3 would allowable for depending on the allowable claim 2.

Claim 10 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 7 and intervening claims 8 and 9, or the base claim 7 is amended to include all of the limitations of claim 10 and the intervening claims 8 and 9; AND the pending non-obviousness-type double patenting rejection of claims 7, 8, 9 and 10 are successfully traversed.
Claims 11 would allowable for depending on the allowable claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2017/0086428 A1 to Horton et al.
Pub. No. US 2014/0333439 A1 to Downing et al.
Pub. No. US 2002/0010390 A1 to Guice et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        27 August 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.